Judge Brooke.
I concur in the opinion delivered. I think the 5th section of the act of congress álluded to, comprehends only entire contracts in writing, in its definition of a charter-party, and does not include the writing stated in the bill of exceptions in this case. I think it unnecessary to say any thing on the other point. Both the judgments must be reversed, and the cause gent back for further proceedings.
Judge Roane.
A charter-party is defined to be an agreement by indenture whereby the owners, &c. of a ship, and the freighters covenant with each other that such a ship shall take in such a lading, and carry the same to such a place, &c. in consideration of which the freighter is to pay so much.(a) The act of congress imposing a tax, in general terms, upon “ any charter-party,’9 must be taken to refer.to the law-merchant to ascertain what a charter-party is. No difficulty could, therefore, occur in this case, but from the fifth section of the said act, the expressions of which have been stated, and are very broad. As, however, the clause imposing the tax refers to the common law to ascertain what a charter-party is, so this provision is only to be taken to dispense with form in relation to the instrument; it cannot be taken to dispense with the fundamental criterion as to charter-parties, namely, the cargo, the price, and the place to and from which the cargo is to be transported. The object of the law was to prevent evasions, of the tax by varying the forms of charter-parties, but not to extend to all alterations whatever, which might be made in charter-parties after they have-been executed: and, if the paper *271In question be deemed to come within the act, it would be difficult to exclude from its operation any dum or agreement, however trivial or unimportant, by which any of the provisions of a charter-party should be subsequently varied.
On this ground, then, I think the district court erred lit Its opinion. It is unnecessary to decide the other point; but my present impressions are, that under the repealing act of 1801, c. 19. (a) the original act was continued, quoad the present subject. I infer this, both from the provision in the third section of the act, and from the general principles of construction in relation to this subject. These principles were much canvassed in the special court of appeals in June, 1793, in a case between. Martin and Payne, which is quoted and relied on by myself In the case of Elliott v. Lyell, 3 Call, 280. While I refer to that case as containing my sentiments on the general topic, I must repeat, however, that I have not deemed it necessary to apply them to the case before us.
I am of opinion that the judgment be reversed, and the cause remanded, with directions that the superior court, on the next trial, admit the paper, mentioned in the of exceptions, to be given in evidence to the jury.

 4 Bac. Abr. (Gwill. edit.) 626.


 Laws U. S. vol. 6. p. 58.